Exhibit 10.26 PROMISSORY NOTE Loan tied to the Euribor (6 mth) Borrower Encorium Oy Loan number Date of Financing offer 16 Dec. 2009 Amount of loan in writing Seven hundred thousand Euro In figures, euro Interest % EB6 + 2.35% Interests rate revision dates 16 June, 16 Dec. € 700,000 Amount of installment, euro € 116,766 Date of first Installment 16 June 2010 Interval between installments 6 months Interest payment dates 16 June, 16 Dec. Date of first interest Payment 16 June 2010 The terms and conditions of the loan are as follows: 1Preconditions for granting the loan and suspension of loan disbursement The loan is based on information provided by the borrower and known to the lender when the financingoffer is made concerning the borrower company’sfinancial standing, profitability, operating plans, ownership, executives and the intended use of theloan. These matters decisively influenced the lender’s decision to grant the financing. Finnvera plc is entitled to suspend disbursement of the loan if the project or its financing has changedsubstantially after the offer was given, if Finnvera plcwas given misleading information when the loan was granted, if the borrower’s prerequisites or financial status have essentially weakened, or if the circum-stances have otherwise changed considerably in a way that increases Finnvera plc’s risk. 2Interest period and interest days 2.1 The interest on the loan is fixed in interest-rateperiods (period), the first of which begins on the datethe next interest rate revision date. The followingperiods are all six months. 2.2 Interest is calculated based on the actual number of interest days, using 360 days as the divider. 3Interest rate 3.1 The interest rate on the loan is made up of thesix-month Euribor (reference rate) and a margin. The interest rate is payable retroactively on the interest payment dates. The interest rate is fixed through each period. Eachpart of the loan withdrawn is subject to the sameinterest rate and period. 3.2 The reference rate used for the first period is that quoted two banking days before the first instalment of the loan is withdrawn, and otherwise the rate twobanking days before the interest revision date. The reference rate quotation date is the date on whichits value is specified according to currently valid international practice. 3.3 If the loan is subject to an interest rate subsidy mentioned in the financing offer, the interest will be reduced by the amount of the subsidy during the period mentioned in the offer. If the conditions for reserving an interest rate subsidy cease, the borrower is not longer entitled to the interest rate subsidy. In this case the borrower must repay the interest rate subsidy received. 3.4 Should the original loan repayment schedule bechanged or the loan period extended, Finnvera plc hasa right to charge higher interest. 4Repayment The loan is repaid to Finnvera plc in equal instalments. The borrower is entitled to repay the loan or part of it prematurately on the ending date of the interest determination period. Notice must be given of the termination of the loan or part of it in writing fourteen (14) days before the period ends. The borrower must pay a handling fee according to Finnvera plc’s service price list. If the interest on the loan is reduced by the interest rate subsidy mentioned in the financing offer during a period mentioned in the proposal, the loan or part of it may be repaid at the earliest within a year of the end of the interest rate subsidy period. 5 Cessation of reference interest rate quotation If the reference rate quotation ceases or is suspended, the reference rate applicable to the loan will bedetermined in accordance with the law or official decision or instruction issued concerning a new reference rate. If no law or official decision or instruction is issued concerning a new reference rate, Finnvera plc and the borrower will agree on a new reference rate to be applied to the loan. If Finnvera plc and the borrower fail to reach agreement on a new reference rate before the end of the current interest period, the reference rate applicable to the loan will remain that used for the loan before the end of the interest period. If Finnvera plc and the borrower fail to reach agreement on a new reference rate within six months of the end of the interest period, Finnvera plc will fix the newreference rate after consulting the authorities supervising its operations. 6 Penalt interest If the borrower fails to pay off the loan, a loan instalment, interest or charges and fees related to repayment and other management of the loan so thatthese reach the Finnvera plc account on the due date at the latest, said borrower shall be required to pay an annual penal interest on the overdue amount from the due date to the date of payment. The penal interest rate is 6 percentage points above the reference rate charged on the loan, though not less than 16 per cent. FINNVERA PLC Head Office Head Office Telephone Reg. Domicile Business ID P.O.Box 1010 (Eteläesplanadi 8) P.O.Box 1127 (Haapaniemenkatu 40) 0204 6011 Kuopio 1484332-4 FI-00101 HELSINKI FI-70111 KUOPIO Finland FINLAND FINLAND PROMISSORY NOTE Loan tied to the Euribor (6 mth) 7 Special grounds for the loan falling due forimmediate repayment If Finnvera plc so demands, the loan falls due forimmediate repayment without further notice if 7.1 the borrower has failed to pay a due instalment,interest or other remittance in accordance with theterms and conditions of the promissory note: 7.2 the borrower has, on applying for the loan,provided materially incorrect information or hasconcealed matters that would have substantially influenced the granting of the loan; 7.3 the borrower has used the fundsgranted as a loanfor a purpose other than was granted; 7.4 the borrower has prevented Finnvera plc fromcarrying out the inspections referred to in clause 8 orhas refused to provide the information referred to inthat clause; 7.5 assets acquired with the loan or assets subject to corporate mortgage given to Finnvera plc as collateralare assigned in a manner other than that referred to in section 9 paragraph 1, on the Company Mortgage Act,or are leased out; 7.6 the borrower’s business operations have materially decreased or ceased at the location financed by theloan, or circumstances have otherwise changed tosuch a degree that the loan no longer fulfils thepurpose for which it was granted; 7.7 the borrower, guarantor or pledger has died orbeen declared bankrupt, or debt restructuringconcerning them has begun, or assets put up ascollateral have had to be sold in distraint proceedings; 7.8 A shareholder is selling his shares in a company, apartner is selling his shares in a partnership, or a sole proprietorship is closed down. 7.9 Finnvera plc considers with justifiable cause thatrepayment in accordance with the loan agreement is at risk. 8 Right to obtain information Finnvera plc is entitled to have the borrower’s business operations inspected on whatever scale is necessaryto oversee use of the funds granted as a loan, toestablish the value of assets put up as collateral or tomonitor the borrower’s financial position. The borroweris required to provide Finnvera plc with all the Information needed for the purpose. Finnvera plc isentitled to obtain the above-mentioned information onthe borrower from the latter’s auditor. 9 Right to inspect and disclose information 9.1 If Finnvera plc uses funding from the EuropeanInvestment Bank or another foreign lender for fundingthe loan granted by it, the financier in question inentitled to inspect the borrower company’s operations to the extent to be determined at its discretion. Finnveraplc is entitled to disclose information on the borrower to the financier. 9.2 The confidentiality requirements governing suchinformation notwithstanding, Finnvera plc, the State authorities and other corresponding organizations can give each other information about us for the purpose of coordinating public financing and enterprise servicesand for the supervision of business subsides. 10 Expenses and fees Finnvera plc is entitled to charge the borrower ahandling dee in accordance with the financing offer, charges for managing the collateral put up by theborrower or a third party and for debt collection, andother charges in accordance with Finnvera plc’s current service price list. 11 Insuring assets The borrower undertakes to ensure that assets put upas collateral are insured against fire and damage attheir replacement value with an insurance company approved by Finnvera plc until the borrower has fulfilled all the obligations to the lender laid down in thispromissory note. 12 Claim-for-recovery condition If an EU supervisory authority considers that theFinnvera plc financing includes more subsidy than theEU rules on corporate subsidy allow, Finnvera plc isentitled to recover any excessive subsidy. 13 Court of jurisdiction Any claims and disputes arising from this promissory note will be processed by Helsinki or Kuopio City Court. Payments and penal interest under this promissory note can be recovered by enforcement order withoutseparate judgement or decision. The undersigned borrower engages to repay the sum of money received as a loan to Finnvera plc or such party asit appoints according to the terms and conditions of this promissory note, and otherwise to observe the terms andconditions of the loan. Place and date Helsinki 16 Dec. 2009 Bank account no. into which the loan will be paid Sampopankki 800016-70759381 Signature Encorium Oy Borrower’s Business ID 1033494-4 Clarification of signature Kai Lindevall Signature certified correct by Page 3 is a personal data checklist
